Case: 13-15792   Date Filed: 06/17/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15792
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:11-cr-00264-AT-JFK-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOSE LUIS PINEDA,
a.k.a. Chivo,

                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 17, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-15792     Date Filed: 06/17/2015   Page: 2 of 2


      S. Lester Tate, III, appointed counsel for Jose Luis Pineda in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pineda’s convictions and total

sentence are AFFIRMED.




                                          2